Title: From Alexander Hamilton to James Madison, [24 November 1791]
From: Hamilton, Alexander
To: Madison, James



[Philadelphia, November 24, 1791]
Dear Sir

You will oblige me by taking the trouble to peruse the Report which accompanies this; and if the weather permit, I will call upon you sometime tomorrow or next day to converse on the subject of it. I remain with great esteem and regard   D Sir Yr Obed ser
A Hamilton

It will not be disagreeable to me if after perusal you hand it over to Mr. Jefferson.
Philadelphia Nov 24thMr. Madison

